Exhibit 10.1



 



Amal Johnson

Chair of the Board

15635 Alton Parkway, Suite 250

Irvine, California 92618

 

 

 



August 10, 2020

 

 

Kirsten Wolberg

 

Reference:

Offer to Join the Board of Directors of CalAmp Corp.

 

Dear Kirsten:

 

On behalf of the Board of Directors (the “Board”) of CalAmp Corp. (Nasdaq: CAMP)
(“CalAmp”), I am pleased to extend an offer to you to join the Board effective
September 1, 2020 (the “Effective Date”).

 

Your appointment to the Board will be subject to: (a) the approval of CalAmp’s
Board, and (b) your election to the Board by the requisite percentage of
stockholders at our Annual Stockholders Meeting, which we anticipate will be on
July 21, 2021. The following outlines certain of your responsibilities as a
prospective member of our Board.

 

As you are aware, CalAmp is a Delaware corporation and, therefore, your rights
and duties as a Board member of CalAmp will be prescribed by Delaware law, SEC
laws, listing rules for Nasdaq, our charter documents, and by the policies
established by our Board from time to time.

 

It is expected that during the term of your Board membership, you will not
engage in any other employment, occupation, consulting, or other business
activity that competes with the business in which CalAmp is now involved in or
becomes involved in during the term of your service to CalAmp, nor will you
engage in any other activities that conflict with your obligations to CalAmp.

 

In consideration of your service on the Board and subject to approval by the
Board, you will receive: (a) an annual cash retainer of $60,000, payable in
quarterly instalments of $15,000; and (b) two grants of Restricted Stock:

 

 

(i)

one with 12-month cliff vesting, which is a recurring award, granted each year
after our Annual Stockholders Meeting; and

 

 

(ii)

another, one-time “welcome” grant, with 36-month cliff vesting.

 

Each grant will have a fair value of $128,000, but with proration downward on
your initial 12-month award.

 

CalAmp will reimburse you for all reasonable travel expenses that you incur in
connection with your attendance at meetings of the Board, in accordance with
CalAmp’s expense reimbursement policy as in effect from time to time. In
addition, you will receive

 

--------------------------------------------------------------------------------

CalAmp Corp.

August 10, 2020

Page 2 of

 

 

indemnification as a director of CalAmp as set forth in CalAmp’s certificate of
incorporation, bylaws, an indemnification agreement between CalAmp and you
(which will be provided to you upon the Effective Date), and any director and
officer insurance CalAmp may have and maintain from time to time.

 

In accepting this offer, you are representing to us that (a) you do not know of
any conflict which would restrict your service on the Board and (b) you will not
provide CalAmp with any documents, records, or other confidential information
belonging to other parties.

 

On behalf of CalAmp, it gives us great pleasure to welcome you as a member of
our Board. We anticipate your leadership and experience shall make key
contributions to our success at this critical time in our growth and
development.

 

I trust that this offer is satisfactory to you and I look forward to you joining
CalAmp as a member of our Board. Please indicate your acceptance of this offer
by signing below.

 

Sincerely yours,

 

CALAMP:

 

 

 

By:

/s/ Amal Johnson

 

 

 

Amal Johnson

 

 

Its:

Chair of the Board

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

/s/ Kirsten Wolberg           s      

 

 

Kirsten Wolberg

 

 

 

Dated:

August 21, 2020

 

 

 

 

15635 Alton Parkway, Suite 250  •  Irvine CA  92618  •   t 949-600-5636  •  
www.calamp.com